Exhibit 10.2

          (ORANGE COAST TITLE COMPANY LOGO) [g21367g2136701.gif]  
ORANGE COAST TITLE COMPANY       ESCROW DIVISION       3536 Concours Dr.,
Suite 120       Ontario, CA 91764       (909) 987-5433    

10-21-2009
Escrow No. 1087721-IG
Property Address: APN 486-250-024-5/025-6, Moreno Valley, CA 92551
AMENDED/ADDITIONAL ESCROW INSTRUCTIONS
AMENDED/ADDITIONAL ESCROW INSTRUCTIONS DATED 10-08-2009 AND UNSIGNED IS HEREBY
MADE NULL AND VOID.
My/Our instructions in the above numbered escrow are supplemented/amended in the
following particulars only:
The undersigned, Bill Skeffington and John Skeffington, hereby assigns
Purchaser’s interest in the Purchase and Sale Agreement and this escrow to TNP
Acquisitions, LLC, a Delaware limited liability company (new buyer), to become
Buyer of the property described in the above referenced escrow, conditioned upon
the new buyer depositing with the Escrow Agent the sum of $200,000.00
($100,000.00 of which has been deposited with Escrow Agent) . Upon Escrow
Agent’s confirmation of the new buyer’s deposit of $200,000.00, and the Escrow
Agent’s confirmation that on the date of these amended/Additional Escrow
Instructions the escrow account contains the total undisbursed sum of
$400,000.00, then at that (if it occurs) Escrow Agent shall immediately return
the deposit amount of $200,000.00 to Skeffington Enterprises, Inc., via wire per
instructions to be deposited into this escrow by the old buyer or Skeffington
Enterprises, Inc.

             
/s/ Bill Skeffington
      /s/ John Skeffington    
 
Bill Skeffington
     
 
John Skeffington    

I/We, “TNP Acquisitions, LLC, a Delaware limited liability company (new buyer)”,
understand that I/We have been designated by Bill Skeffington and John
Skeffington to become Buyer of the property described in the above numbered
escrow. I/We hereby consent to becoming the Buyer and by our signature below
acknowledge that I/We are familiar with, the terms and provisions of the
Agreement and Supplemental Escrow Instructions, dated October 2, 2009, e-mail
amendments, and Amended instructions (if any), and hereby acknowledge receipt of
copies of referenced instructions outside of escrow. I/We hereby agree to be
bound by the terms thereof in all respects as if we were the original Buyers
named therein and hand you all documents and funds necessary to close this
escrow.
The undersigned, Moreno Market Place, LLC, a California limited liability
company, as seller under the within escrow, approve and hereby accept TNP
Acquisitions, LLC, a Delaware limited Liability company (new buyer) as Buyer,
and/or new buyer’s assignee to a special purpose entity to be designated, under
the above” numbered escrow and agree to be bound by all the terms in all
respects as if TNP Acquisitions, LLC, a Delaware limited liability company (new
buyer) were the original Buyer(s) to said instructions and will hand you our
executed deed in favor of TNP Acquisitions, LLC, a Delaware limited liability
company (new buyer) and/or assignee to be a special purpose entity to be
designated by new buyer.
As a condition to new buyer accepting Purchaser’s interest, and depositing
additional sums as escrow deposits, Seller, Moreno Market Place, LLC, hereby
make the following additional limited representations to new buyer in order to
supplement and clarify the representations contained at section. 7A of the
parties’ Purchase Agreement herein:
     A. To the best of Seller’s actual knowledge, there are no actions, suits,
assessments, claims, or proceedings pending or threatened against Seller or the
Property.
     B. To the best of Seller’s actual knowledge, the Rent Roll is true and
accurate in all material respects.

 



--------------------------------------------------------------------------------



 



     C. Other than shown in C1 thru C4 below, To the best of Seller’s present
knowledge, (i) neither Seller nor any tenant is in default under any Tenant
Lease; (ii) no tenant is asserting any claim, offset or defense in respect of
its obligations under any Tenant Lease; (iii) No pending or incomplete tenant
improvements, unpaid tenant improvement costs, or unpaid leasing commissions or
other outstanding expenses owed by Seller with respect to any Tenant Lease.
Exceptions C1-C4 are:
     C1 — Tenant in Default: Lakeside Cleaners
     C2 — Incomplete Tenant Improvements: Lakeside Cleaners
     C3 — Unpaid Tenant Improvement Costs: (a) Subway $29,400; (b) Lakeside
Cleaners — amount unknown, but Tenant has stopped tenant improvements.
     C4 — Unpaid Leasing Commissions: Wells Fargo $20,750, owning to Insight Co.
At the close of this escrow, Escrow Agent is instructed to charge the seller and
credit the buyer for the amounts set out in items C3 and C4, above.
     D. Seller has received no notice of violation or other notice of any kind
from any third party, including without limitation a governmental agency,
regarding Seller’s, the Property’s, or any Tenant’s non-compliance with or
violation of any law, ordinance, condition of approval, order, contract,
agreement, ruling, judgment or award.
ALL OTHER TERMS AND CONDITIONS SHALL REMAIN THE SAME
END OF AMENDMENT

                      TNP Acquisitions, LLC, a Delaware limited liability
company       Moreno Market Place, LLC, a California limited liability company  
              By: Guardian Commercial Real Estate, L.P., its Sole Member     By:
  /s/ Stephen Corea, SVP

 
Name: Stephen Corea
Title: SVP Acquisitions       By: Guardian Realty GP, LLC, a Delaware limited
liability company, its Co-General Partner    
 
                   
 
          By:   /s/ James P. Previti    
 
             
 
James P. Previti, CEO    

 